Citation Nr: 0701818	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection atherosclerotic heart 
disease.

2. Entitlement to service connection for arthritis of the 
right hip.

3. Entitlement to service connection for arthritis of the 
left hip.

4. Entitlement to service connection for arthritis of the low 
back.

5. Entitlement to service connection for arthritis of the 
left foot.

6. Entitlement to service connection for arthritis of the 
neck.

7. Entitlement to service connection for arthritis of the 
right shoulder.

8. Entitlement to service connection for arthritis of the 
left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Fargo, North Dakota.


FINDINGS OF FACT

1. Atherosclerotic heart disease was not manifested during 
the veteran's active duty service or for many years after 
service; any current atherosclerotic heart disease is not 
related to service.

2. The evidence of record does not demonstrate that the 
veteran has arthritis of the right hip.

3. Arthritis of the left hip is related to the veteran's 
active duty service.

4. Arthritis of the low back is related to the veteran's 
active duty service.

5. Arthritis of the left foot is related to the veteran's 
active duty service.

6. The evidence of record does not demonstrate that the 
veteran has arthritis of the neck.

7. Arthritis of the right shoulder is related to the 
veteran's active duty service.

8. The evidence of record does not demonstrate that the 
veteran has arthritis of the left shoulder.


CONCLUSIONS OF LAW

1. Atherosclerotic heart disease was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2. Arthritis of the right hip was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

3. Arthritis of the left hip was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4. Arthritis of the low back was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5. Arthritis of the left foot was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

6. Arthritis of the neck was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

7. Arthritis of the right shoulder was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

8. Arthritis of the left shoulder was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.


A. Duty to Notify

With regards to the veteran's claim of entitlement to service 
connection for atherosclerotic heart disease, the Board finds 
that the veteran has been provided proper VCAA notice.  A 
February 2003 letter informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  This letter also advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the February 2003 letter essentially notified the 
veteran of the need to submit any pertinent evidence in his 
possession.  The Board observes that this letter was sent to 
the veteran prior to the May 2003 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

After reviewing the claims folder, the Board finds that the 
claimant was not provided proper notice in accordance with 
the VCAA with respect to all applicable laws and regulations 
with regard to his claims of entitlement to service 
connection for arthritis of the hips, low back, left foot, 
neck, and shoulders.  However, despite such error, the Board 
concludes that there is no prejudice to the veteran and that 
the Board may proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Furthermore, remanding this 
case back to the RO for further VCAA development would be an 
essentially redundant exercise and would result only in 
additional delay with no benefit to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

The Board observes that no VCAA letter was ever sent to the 
veteran regarding his various arthritis claims.  However, the 
September 2005 written statement by the veteran's 
representative indicates that the veteran was fully aware of 
the evidence and information necessary to warrant entitlement 
to the benefits sought on appeal.  Specifically, the 
veteran's representative writes "Service connection for VA 
disability compensation purposes is awarded for any disease 
or injury incurred or aggravated during the veteran's active 
service," and goes on to cite the applicable laws and 
regulations pertaining to service-connection.  The veteran's 
representative also cites and discusses the VCAA and VA's 
duty to assist the claimant in developing his or her claim.  
See p.3 of September 2005 statement of accredited 
representative.  The Board finds that these statements 
demonstrate that the veteran had actual knowledge of what the 
evidence must show to support a claim for an increased 
disability rating as well as VA's duty to assist the veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); 
rev'd on other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006) (VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated ... that any defect 
in notice was cured by actual knowledge on the part of the 
appellant).  In sum, the representative's statements show a 
full understanding of VCAA notice and duty to assist 
requirements as well as evidentiary requirements regarding 
substantiating the veteran's claims.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although no such notice 
was provided to the veteran for any of his claims on appeal, 
the Board finds this error to be nonprejudicial.  With 
regards to the veteran's claims of entitlement to service 
connection for arthritis of the left foot, left hip, low 
back, and right shoulder, the Board is granting the veteran's 
claim in full.  Therefore, the RO will have an opportunity to 
provide notice to the veteran prior to implementing this 
decision.  With regards to the veteran's claims of 
entitlement to service connection for arthritis of the right 
hip, neck, and left shoulder, and atherosclerotic heart 
disease, the Board concludes that the preponderance of the 
evidence is against the veteran's claims, thereby rendering 
the issues of a disability rating and effective date moot as 
to the denied issues.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

B. Duty to Assist

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).  The veteran's service medical 
records are associated with the claims folder, as well as 
private treatment records from Dr. Morrison, Dr. Hatch, and 
MeritCare Clinic Bemidji.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  Finally, the Board 
observes that the veteran was afforded a VA examination in 
February 2003 in conjunction with his claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Certain chronic disabilities, such as arthritis and 
cardiovascular-renal disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

A. Atherosclerotic Heart Disease

The veteran contends that his current chronic coronary artery 
disease (CAD) with stable angina pectoris, which was first 
diagnosed as angina in September 1981, is related to his 
military service.  However, after a careful review of the 
evidence, the Board concludes that the preponderance of the 
evidence is against the veteran's claim and that service 
connection is not warranted.

First, the Board observes that the veteran's service medical 
records do not reveal any complaints, treatment, or diagnosis 
of any heart problems during service.  In addition, his 
December 1945 service separation examination indicates that 
his cardiovascular system was clinically evaluated as normal.  

Furthermore, there is no evidence of any complaints, 
treatment, or diagnosis of any heart problems for thirty 
years following service.  The first evidence of record is a 
September 1981 private medical record which indicates that 
the veteran presented with complaints of chest discomfort.  
Although the veteran's physical examination and 
electrocardiogram (EKG) were normal, the physician indicated 
that angina was probable.  Additional private treatment 
records in the veteran's claims folder confirm and continue a 
diagnosis of chronic CAD with stable angina pectoris.  
However, none of the veteran's medical records indicate that 
his current heart disease is related to his military service.

The Board observes that the thirty year lapse in time between 
the veteran's active service and the first diagnosis of 
angina also weighs against the veteran's claim.  The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the maladies at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc). 

Finally, a February 2003 VA examination report, which notes 
that disorder/angina is less than likely related to his 
military service.  This opinion was provided following a 
through interview with and examination of the veteran.

While the Board acknowledges the veteran's own statements 
that his current heart disease is related to service, the 
veteran, as a lay person, is not competent to provide 
statements regarding diagnosis and etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.

Therefore, with consideration of the probative VA examiner's 
report, the veteran's service medical records, the length of 
time following service prior to a recorded diagnosis of heart 
disease, and the absence of any medical opinion suggesting a 
causal link to the veteran's service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for atherosclerotic heart 
disease.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

B. Arthritis of Multiple Joints

The veteran contends that due to his status as a combat 
veteran and the injuries he incurred during combat, he is 
entitled to service connection for arthritis of multiple 
joints.  Specifically, he is claiming service connection for 
arthritis of the right hip, left hip, low back, left foot, 
neck, right shoulder, and left shoulder.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2006).  Pertinent case law provides that 38 
U.S.C.A. § 1154(b) does not create a presumption of service 
connection for a combat veteran's alleged disability.  See 
Collette v. Brown, 82 F.3d 389, 392 (1996).  The veteran is 
still required to meet his evidentiary burden as to whether 
there is a current disability and whether there is a nexus to 
service, both of which require competent medical evidence.  
Id.

The veteran's service personnel records indicate that he was 
awarded the Purple Heart and Combat Infantryman Badge and 
that he served in battles at Normandy, Northern France, and 
Rhineland.  He received various gunshot wounds in the battle 
of Rhineland.  In light of such evidence, the Board finds the 
veteran merits combat status under 38 C.F.R. § 1154(b).  

A review of the veteran's service medical records reveals no 
treatment, diagnosis, or complaints of any joint pain or 
arthritis during service.  The veteran's December 1945 
separation examination reflects that all pertinent clinical 
findings were normal.  

Despite the lack of contemporaneous medical evidence of 
trauma to the veteran's joints during service, the Board will 
accept that such trauma did occur based on his own lay 
assertions given that such injury is consistent with the 
circumstances and conditions of a World War II combat 
veteran.  See 38 U.S.C.A. § 1154(b).  However, such 
acceptance does not alter the fact that the veteran's 
separation examination did not reveal arthritis of any 
joints, nor is such acceptance alone sufficient to establish 
service connection.  In order to establish service 
connection, the veteran must present competent medical 
evidence that he currently has arthritis of the right hip, 
left hip, low back, left foot, neck, right shoulder, and/or 
left shoulder, and that such arthritis is related to his 
accepted in-service joint trauma.

The veteran's post-service medical records reveal that he has 
presented with complaints of various joint pain and has been 
evaluated by private and VA medical providers.

The veteran was evaluated as early as July 1964 for left foot 
soreness by a VA examiner.  The VA examination report 
indicates that the veteran received a gunshot wound to his 
left calf during service and that such injury involved a 
nerve injury causing numbness in the dorsum of his left foot.  
The final diagnosis provided is causalgia of the left lateral 
plantar nerve.  There is no mention of any joint difficulties 
or arthritis.  The Board notes that the veteran is currently 
service-connected for residuals of a gunshot wound to his 
left leg, including nerve damage.

A February 2001 private medical record is the first recorded 
complaint of mild achiness in the veteran's hips and 
shoulders.  A March 2001 private medical record observes that 
he has been diagnosed with polymyalgia rheumatica since 1999, 
and that a September 1999 dual-energy x-ray absorptiometry 
(DEXA) scan revealed osteoporosis of the total hip with 
degenerative changes present.  No mention is made regarding 
which hip has degenerative changes.  However, an August 2001 
private medical record indicates that the veteran continues 
to complain of left hip pain, especially when walking.  The 
physician noted a decreased range of motion of 50 percent in 
the left hip.  The diagnosis provided in the treatment report 
is probable osteoarthritis of the left hip.  A July 2002 DEXA 
scan continues to indicate osteoporosis of the total hip.

A September 2001 private medical record notes that the 
veteran complained of low back and leg discomfort with no 
complaints of numbness or weakness in his lower extremities.  
The record indicates that the cause of the veteran's pain is 
unknown; however, the physician noted that it was likely not 
a polymyalgia rheumatica flare-up because the veteran was not 
exhibiting any shoulder pain.  A July 2002 DEXA scan report 
indicates that the veteran has degenerative changes in his 
lumbosacral spine.

In addition to general complaints of shoulder achiness, often 
attributed by his physician to his polymyalgia rheumatica, 
the veteran presented for evaluation of right shoulder pain 
in November 2001.  At such time the veteran indicated that he 
remembered doing some heavy lifting.  The diagnosis provided 
is supraspinatus tendonitis, probably due to repetitive 
strain activity.  In March 2003, the veteran was evaluated 
for physical therapy for his right shoulder.  The initial 
evaluation report notes that the veteran stated that the pain 
in his right shoulder began approximately one year ago, and 
that he may have irritated his shoulder lifting railroad ties 
in the air.  Following the evaluation, the physical therapist 
noted a diagnosis of possible supraspinatus tendonitis with 
slight capsular pattern.

In February 2003, the veteran submitted for evaluation by a 
VA examiner.  The VA examiner performed a physical evaluation 
of the veteran, to include range of motion testing of his 
lumbosacral spine, both hips, both shoulders, and both 
feet/ankles.  The examiner also obtained X-rays of the 
veteran's left foot, right shoulder, and lumbosacral spine.  
The VA examination report indicates that the veteran 
displayed some loss of range of motion in the lumbosacral 
spine, slight loss of range of motion in the hips, slight 
loss of range of motion with some evidence of discomfort in 
the right shoulder, and slight loss of range of motion in 
both feet/ankles.  X-ray evidence of the veteran's left foot 
revealed minor abnormality.  The X-ray report for the 
veteran's right shoulder indicates mild to moderate 
degenerative changes, and the X-ray report for the veteran's 
lumbosacral spine reveals scoliotic curvatures, a compression 
deformity of T-12, and vertebral and apophyseal spondylosis 
within the lumbar spine.  X-rays of the left foot revealed 
osteophytic spurring at the first metatarsophalangeal joint.

Based on the examination of the veteran and a review of the 
X-ray reports, the VA examiner indicated that the veteran had 
arthritis in his right shoulder, back, hands, and right 
ankle.  The VA examiner also noted that it was his opinion 
that the veteran's arthritis was at least as likely as not 
related to his service as he had increased physical stressors 
at that time, and that upon discharge from the service he was 
under less physical stress and potential injury to his joints 
working as a teacher.

The Board observes that the VA examiner noted that the 
veteran's claim folder was not made available for review.  
However, the veteran did provide the VA examiner with a 
medical history, including informing the VA examiner that he 
had been diagnosed as having polymyalgia rheumatica since 
2000.  

Based on the evidence discussed above, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claims of service connection for arthritis of the 
right hip, neck, and left shoulder.  Specifically, there is 
no competent medical evidence that the veteran has a recorded 
diagnosis of arthritis for any of these joints.  Despite 
complaints of pain in each of these joint areas, there has 
been no X-ray evidence of degenerative changes or a diagnosis 
by a medical professional.  To prevail on the issue of 
service connection, there must be medical evidence of a 
current disability.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (a "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection); Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (in the absence of proof of a present 
disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability).  

The Board acknowledges the veteran's statements that he has 
arthritis of the left foot, right hip, neck, and left 
shoulder that is related to his service.  However, this 
determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record, which indicates that the veteran 
does not currently have arthritis of the left foot, right 
hip, neck, and left shoulder.  

With regards to the veteran's claims of entitlement to 
service connection for arthritis of the left foot, left hip, 
low back, and right shoulder, the Board finds that these 
claims should be granted.  This conclusion is based on the 
competent evidence of record which demonstrates that the 
veteran has arthritis of the left foot, low back and right 
shoulder, and a diagnosis of probable osteoarthritis of the 
left hip, as well as the February 2003 VA examination report 
which contains an etiological opinion that the veteran's 
arthritis is at least as likely as not related to his 
service.  

The Board observes that the veteran's post-service medical 
records indicate that he may have had an intercurrent injury 
to his right shoulder that was diagnosed as supraspinatus 
tendonitis.  The Board also acknowledges that the February 
2003 VA examiner was not aware of such injury, nor did the VA 
examiner indicate that the veteran had arthritis of the left 
hip.  However, despite this negative evidence, the Board is 
satisfied that the competent evidence demonstrates an 
approximate balance of negative and positive evidence 
sufficient to apply the benefit-of-the-doubt rule in granting 
the veteran's claims of service connection for arthritis of 
the left foot, left hip, low back, and right shoulder.  
Specifically, the February 2003 VA examiner's etiological 
opinion attributes all of the veteran's multiple joint 
arthritis to the increased trauma his body experienced as a 
combat veteran.  This opinion, along with the absence of an 
etiological opinion attributing the veteran's left foot, left 
hip, low back, and right shoulder arthritis to another cause, 
including an intercurrent injury, provides enough favorable 
evidence to place the overall evidence in approximate 
balance.  Thus service connection is warranted.


ORDER

Entitlement to service connection for atherosclerotic heart 
disease is denied.

Entitlement to service connection for arthritis of the right 
hip is denied.

Entitlement to service connection for arthritis of the left 
hip is granted.

Entitlement to service connection for arthritis of the low 
back is granted.

Entitlement to service connection for arthritis of the left 
foot is granted.

Entitlement to service connection for arthritis of the neck 
is denied.

Entitlement to service connection for arthritis of the right 
shoulder is granted.

Entitlement to service connection for arthritis of the left 
shoulder is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


